         Case 1:17-cv-00100-YK Document 90 Filed 05/09/19 Page 1 of 3




                   UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



 GREGORY J. HARTNETT, ET AL.,

        Plaintiffs,
                                                    Case No. 1:17-cv-00100
 v.

 PENNSYLVANIA STATE EDUCATION                       (Hon. Yvette Kane)
 ASSOCIATION, ET AL.,

        Defendants.



        NOTICE OF DEFENDANTS DISCLOSING SUPPLEMENTAL
      AUTHORITY RELEVANT TO PENDING DISPOSITIVE MOTIONS

       Pursuant to Local Rule 7.36, Defendants submit this Notice to inform the

Court of new authority pertinent to Defendants’ Motion to Dismiss or, in the

Alternative, for Summary Judgment (Dkt. 64) and Plaintiffs’ Motion for Summary

Judgment (Dkt. 63).

       The attached, consolidated decision grants motions to dismiss filed by union

defendants in five cases: Babb v. Cal. Teachers Ass’n, No. 8:18-cv-994; Wilford v.

Nat’l Educ. Ass’n, No. 8:18-cv-1169; Matthews v. United Teachers Los Angeles,

No. 2:18-cv-6793; Martin v. Cal. Teachers Ass’n, No. 2:18-cv-8999; and Few v.

United Teachers Los Angeles, No. 2:18-cv-9531 (C.D. Cal. May 8, 2019). The

decision – in particular, the discussion of mootness on pages 10-11 – is relevant to
        Case 1:17-cv-00100-YK Document 90 Filed 05/09/19 Page 2 of 3




Defendants’ argument that this matter must be dismissed because Plaintiffs’ claims

have become moot. (See Dkt. 67 at 8–14; Dkt. 69 at 7–19; Dkt. 72 at 5–14.)



                                      Respectfully Submitted,

                                      _______/s/________________________
                                      Joseph F. Canamucio, Esq.
                                      P.A. Attorney I.D. No. 316335
                                      Pennsylvania State Education Association
                                      400 North 3rd Street
                                      P. O. Box 2225
                                      Harrisburg, PA 17105-2225
                                      Telephone: (717) 255-7131
                                      Facsimile: (717) 255-7132
                                      Email: jcanamucio@psea.org

                                      Jason Walta, Esq.*
                                      D.C. Bar No. 479522
                                      National Education Association
                                      1201 16th Street N.W.
                                      Washington, D.C. 20036
                                      Telephone: (202) 822-7035
                                      Facsimile: (202) 822-7033
                                      Email: jwalta@nea.org
                                      * Admitted pro hac vice

                                      Counsel for Defendants

May 9, 2019




                                       -2-
         Case 1:17-cv-00100-YK Document 90 Filed 05/09/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I hereby certify that on May 9, 2019, I electronically filed the foregoing

document with the Clerk of the Court for the United States District Court for the

Middle District of Pennsylvania by using the CM/ECF system. I certify that all

participants in the case are registered CM/ECF users and that service will be

accomplished by the CM/ECF system.


                                       _______/s/________________________
                                       Joseph F. Canamucio, Esq.
                                       P.A. Attorney I.D. No. 316335
                                       Pennsylvania State Education Association
                                       400 North 3rd Street
                                       P. O. Box 2225
                                       Harrisburg, PA 17105-2225
                                       Telephone: (717) 255-7131
                                       Facsimile: (717) 255-7132
                                       Email: jcanamucio@psea.org
